Citation Nr: 0710080	
Decision Date: 04/06/07    Archive Date: 04/16/07

DOCKET NO.  04-28 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.  Entitlement to service connection for a right foot/heel 
disability.

2.  Entitlement to service connection for a left foot/heel 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1973 to 
October 1975.

In February 2000, the RO denied service connection for a 
bilateral foot/heel disability, as not well grounded.  The 
veteran was notified of this decision and of his appellate 
rights by letter dated March 9, 2000.  Thereafter, in June 
2000, the veteran's service medical records were associated 
with the claims folder.  The RO readjudicated the claim, 
continuing the denial, in October 2000.  See 38 C.F.R. 
§ 3.156(c).  The veteran was notified of this decision and of 
his appellate rights by letter dated December 11, 2000.  
Within one year, on September 28, 2001, a statement from his 
representative was received concerning alleged treatment that 
the veteran received for his heels during service.  This 
statement is accepted as a notice of disagreement (NOD).  A 
statement of the case (SOC) was issued on July 19, 2004, and 
a timely substantive appeal was received on July 30, 2004.

Although the RO phrased the issues as whether new and 
material evidence had been presented to reopen the claims, 
the Board has determined that the issues are more accurately 
characterized as stated on the cover page of this decision.

In May 2005, the veteran was afforded a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
the hearing is of record.

In October 2005, the Board remanded the present matter for 
additional development and due process concerns.  The case 
has been returned for further appellate review.


FINDING OF FACT

Right and left foot/heel disabilities did not have their 
onset during active service or result from disease or injury 
in service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for right 
and left foot/heel disabilities have not been met.  
38 U.S.C.A. §§ 1101, 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 4.9 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2006).  In this case, VA's duties have been fulfilled to the 
extent possible.  

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide.  In what can be 
considered a fourth element of the requisite notice, VA must 
"also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 
C.F.R. § 3.159(b)(1) (2006); see 38 U.S.C.A. § 5103A(g) (West 
2002).  

VA has satisfied its duty to notify by means of a letter from 
the RO to the veteran in November 2001.  The veteran was told 
of the requirements to successfully establish service 
connection, advised of his and VA's respective duties, and 
asked to submit information and/or evidence pertaining to the 
claim to the RO.  The content of this letter complied with 
the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Additional letters were sent in January 2002 and 
October 2005.  

The veteran's claim was initially adjudicated prior to the 
enactment of the VCAA; therefore, he was not provided 
adequate VCAA notice prior to the initial RO adjudication of 
his claim.  Any defect with respect to the timing of the 
notice was nonprejudicial.  There is no indication that the 
outcome of the case has been affected, as the evidence 
received following the notice letters was subsequently 
considered by the RO in the July 2004 statement of the case 
and May 2006 supplemental statement of the case.  
Accordingly, there is no indication that the outcome of the 
case would have been different had the veteran received pre-
adjudicatory notice.  The veteran has been provided a 
meaningful opportunity to participate effectively in the 
processing of his claim.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

In the present appeal, the VCAA notice to the veteran did not 
include the type of evidence necessary to establish a 
disability rating or effective date for the disability on 
appeal.  Despite the inadequate notice, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  As the Board concludes below that the 
preponderance of the evidence is against the veteran's claims 
for service connection, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2006).  All identified, pertinent evidence, including the 
veteran's service medical records and post-service treatment 
records, has been obtained and associated with the claims 
file.  There is no indication of any relevant records that 
the RO failed to obtain.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2006).  VA need not obtain an 
examination in this case.  The evidentiary record does not 
show that the veteran's current right and left foot/heel 
disabilities are associated with an established event, 
injury, or disease in service; or otherwise associated with 
military service.  See 38 C.F.R. § 3.159(c)(4)(C) (2006); see 
also Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003); 
Charles v. Principi, 16 Vet. App. 370 (2002).  As discussed 
below, the Board finds the veteran's statements concerning 
his in-service and post-service symptomatology to lack 
credibility.  The duty to notify and assist having been met 
by the RO to the extent possible, the Board turns to the 
analysis of the veteran's claim on the merits.


II.  Service connection

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304.  

The U.S. Court of Appeals for Veterans Claims (CAVC) has held 
that in order to prevail on the issue of service connection 
on the merits, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

After a careful review of the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
right and left foot/heel disability.  

The service medical records are negative for any complaints 
or findings of a foot or heel condition.  Entrance 
examination, conducted in September 1973, showed normal feet.  
In the report of medical history, the veteran denied any foot 
trouble.  Likewise, separation examination dated in September 
1975 showed normal feet and the veteran again denied any foot 
trouble.  

The first post-service medical records showing treatment for 
the veteran's feet is dated in October 1999.  At that time, 
the veteran gave a 24 year history of heel pain.  In February 
2000, he complained of bilateral heel pain since 1973 while 
in service, but denied any known injury.  In March 2000, the 
veteran was diagnosed as having gastroc equinas, symptomatic 
pes cavus, and heel fasciitis.  X-rays showed bilateral 
calcaneal spurs.  The physician stated that that the 
veteran's condition was congenital and he should not have 
gotten into service.  The examiner further stated that, 
"These provide abnormal orthomechanical/biomechanical 
stressors on the human lower extremity which in time should 
cause pathology.  He is exhibiting some of this expected 
pathology at this time."  

In sum, the veteran's service medical records disclose no 
complaints or abnormal findings pertaining to his feet.  The 
September 1975 examination report essentially ruled out the 
presence of the claimed disabilities, and the veteran 
specifically denied any foot trouble.  The in-service medical 
evidence is found more probative to the issue on appeal, 
because evidence contemporaneous with an event is generally 
more reliable than statements made much later recalling the 
details of the event.  

The veteran has complained of foot pain since active service; 
however, there is no evidence of continuity of treatment.  
The first medical evidence showing treatment for foot pain is 
not until 1999, more than 20 years following the veteran's 
separation from service.  In rendering a determination on the 
merits of claim, the lack of evidence of treatment may bear 
on the credibility of the evidence of continuity.  Savage v. 
Gober, 10 Vet. App. 488, 496 (1997).  The veteran testified 
that he was not treated for his feet by VA until 1999, 
although he had earlier private treatment.  He was told at 
his hearing that any private records dated since 1975 would 
be important, and the record was left open for 60 days so 
that he could provide such.  Also, in an October 2005 letter, 
he was asked to identify each non-VA doctor and medical 
facility that had treated him for his feet, but he did not 
respond.  The duty to assist is not a one-way street.  Wood 
v. Derwinski, 1 Vet. App. 190 (1991).

In view of the foregoing, the Board finds the veteran's 
statements concerning his in-service and post-service foot 
symptomatology to lack credibility.  Further, there is no 
competent medical evidence of record showing that the 
veteran's right and left foot/heel disabilities had their 
onset during active service or are related to any in-service 
disease or injury.  There is no competent medical opinion of 
record that relates the veteran's foot condition to service.

During the veteran's May 2005 personal hearing, he stated 
that his foot condition began in service and that two doctors 
have told him such, but they did not put their opinions in 
writing.  However, hearsay medical evidence, as transmitted 
by a lay person, is not sufficient to support a claim because 
the connection between what a physician said and the lay 
person's account of what the physician purportedly said is 
simply too attenuated and inherently unreliable to constitute 
medical evidence.  See Robinette v. Brown, 8 Vet. App. 69, 77 
(1995); Kirwin v. Brown, 8 Vet. App. 148, 153 (1995).  
Additionally, the veteran's own statements that his foot 
disabilities are related to his active service are not 
competent evidence.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  The record does not contain a competent opinion 
linking the veteran's current right and left foot/heel 
disabilities to service, and the medical evidence of record 
does not otherwise demonstrate they are related to service.  

The veteran's right and left foot/heel disabilities were 
described as congenital by a VA examiner in February 2000.  
Service connection for congenital or developmental defect is 
precluded by 38 C.F.R. §§ 3.303(c), 4.9 (2006).  If a 
disability is superimposed on the developmental defect during 
service, the superimposed disability may be service 
connected.  See VAOPGCPREC 82-90 (July 18, 1990).  Here, 
however, there is no evidence that an acquired foot 
disability was superimposed on the veteran's congenital 
defect during service.  Rather, the VA examiner stated only 
that the veteran's foot condition provided abnormal 
orthomechanical/biomechanical stressors which in time should 
cause pathology, and that he was exhibiting some of this 
expected pathology at present.  

For the reasons and bases provided above, the evidence in 
this case preponderates against the claim for service 
connection for right and left foot/heel disabilities.  See 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. 
Brown, 155 F.3d 1353 (Fed. Cir. 1998).  The evidence in this 
case is not so evenly balanced so as to allow application of 
the benefit of the doubt rule as required by law and VA 
regulations.  See 38 U.S.C.A. §5107.


ORDER

Service connection for right and left foot/heel disabilities 
is denied.


____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


